Name: 2001/434/EC: Commission Decision of 21 May 2001 laying down specific measures in the beef sector for Germany under Regulation (EC) No 2777/2000 (notified under document number C(2001) 1441)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  Europe;  animal product
 Date Published: 2001-06-09

 Avis juridique important|32001D04342001/434/EC: Commission Decision of 21 May 2001 laying down specific measures in the beef sector for Germany under Regulation (EC) No 2777/2000 (notified under document number C(2001) 1441) Official Journal L 154 , 09/06/2001 P. 0063 - 0063Commission Decisionof 21 May 2001laying down specific measures in the beef sector for Germany under Regulation (EC) No 2777/2000(notified under document number C(2001) 1441)(Only the German text is authentic)(2001/434/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 38(2) thereof,Whereas:(1) Commission Regulation (EC) No 2777/2000 of 18 December 2000 adopting exceptional support measures for the beef market(2), as amended by Regulation (EC) No 111/2001(3), provides in its Article 3(4) that a Member State may be authorised to stop the application of the purchase scheme concerned if it can prove that sufficient capacity is available for BSE testing of all animals above 30 months of age constituting a normal slaughter throughput. Germany has presented to the Commission such proofs and consequently, on its request, this Member State should be authorised to stop the application of the scheme.(2) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS DECISION:Article 1Germany shall be authorised to stop the application of the purchase scheme laid down in Regulation (EC) No 2777/2000.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 21 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 321, 19.12.2000, p. 47.(3) OJ L 19, 20.1.2001, p. 11.